Citation Nr: 0000042	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  95-30 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation of service-connected 
residuals of frozen feet, evaluated as 30 percent disabling, 
for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter.



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from May 1944 until January 
1946.  The veteran died in October 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1995, 
from the New Orleans, Louisiana, regional office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
granted a 30 percent evaluation for residuals of frozen feet 
effective from May 1994 for accrued benefits purposes.

The RO in a August 1996 rating decision granted service 
connection for the cause of the veteran's death, confirmed 
and continued the 30 percent evaluation for frozen feet, and 
denied service connection for coronary artery disease and 
peripheral vascular disease.  

The Board remanded the case in December 1998; however, the 
case has been returned to the Board without the development 
completed.  The Board erred in requesting that the RO 
consider the case under old and new regulations for the 
evaluation of frozen feet.  The claim is for accrued benefits 
and the time period involved is from 1992 to 1994.  As the 
effective date of the new regulation is January 12, 1998, the 
new regulations would not apply.  See Rhodan v. West, 12 Vet. 
App. 55 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran had a claim pending at the time of his death 
for an increased evaluation for service-connected residuals 
of frozen feet.

3.  The appellant, widow of the veteran, timely filed a claim 
for accrued benefits within one year of the veteran's death.

4.  A medical impression in May 1994 was chronic thermal 
neuropathy of the feet due to frostbite with Raynaud's 
phenomenon.  The veteran also had superimposed peripheral 
neuropathy probably due to diabetes.  

5.  The veteran developed decubitus ulcer of the heel, 
bilaterally, after coronary bypass surgery performed in June 
1994.  

6.  Evidence in the claims file at the time of the veteran's 
death shows that the decubitus appeared to be slowly healing.  
The prognosis for the peripheral vascular disease was fair 
and stable.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of frozen feet for accrued benefits purposes, have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991 & 
Supp. 1999); 38 C.F.R. § 4.104, Diagnostic Code 7122 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is the surviving spouse of the veteran.  The 
veteran died on October 16, 1994, and had a claim pending at 
the time of his death.  During his lifetime, the veteran 
asserted that a higher rating was warranted for his residuals 
of frozen feet because his condition had worsened. A claim 
for an increased rating for a disability is well grounded 
when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  The Board finds that as the 
veteran's claim for an increased rating was well grounded, so 
is the appellant's.  The appellant contends the veteran, at 
the time of his death, was entitled to a rating greater than 
30 percent for residuals of frozen feet.   

The veteran had submitted a claim on August 22, 1994, seeking 
increased evaluations for his service-connected disabilities.  
He was hospitalized at the time and sought benefits under 
38 C.F.R. § 4.29.  He had had open heart surgery.  He claimed 
that all of his health problems stemmed from poor circulation 
from his frostbitten feet.  He also sought aid and attendance 
benefits.  Submitted with his claim were medical evaluations 
from L. O. Broussard, M.D. and Paul H. Gulotta, Jr., M.D.  
Hospital records were requested from Dauterive Hospital, New 
Iberia, Louisiana, and Oschner Hospital, New Orleans, 
Louisiana.  

The death certificate stated the cause of death as 
"Atherosclerotic Vascular Disease, due to (or as a 
consequence of) Coronary Artery Disease, due to (or as a 
consequence of) IDDM [insulin-dependent diabetes mellitus], 
due to (or as a consequence of) Hx. Frostbite WWII."

An application was received from the appellant, the surviving 
spouse, on October 28, 1994, seeking, among other claims, 
entitlement to accrued benefits.  Copies of hospital reports 
from Ochsner Medical Foundation in the claims file, although 
not date stamped as to date of receipt, appear to have been 
received after the veteran's death.  Hospital records from 
Dauterive Hospital were received on December 5, 1994. 

Service connection was granted for "FROZEN FEET WITH PES PLANUS 
BILATERAL, SCARRING OF DORSUM SYMPTOMATIC, RATED AS PHEBITIS (sic)" in 
a rating decision in March 1946, and a 30 percent evaluation 
was assigned.  In March 1947, this was amended to a 30 
percent evaluation for frozen feet with persistent moderate 
swelling, tenderness and redness.  This rating was amended in 
September 1948 to a 30 percent evaluation for frozen feet 
with persistent moderate swelling, pes planus bilateral and 
scars on dorsum healed.  In August 1956, the veteran was 
notified of a proposed reduction.  A rating decision in March 
1957 assigned a 10 percent evaluation for frozen feet.  The 
10 percent evaluation was confirmed and continued by a rating 
action in August 1975.

A May 1994 letter from Tim Himel, M.D. indicated the veteran 
had been referred to him for evaluation of leg problems, 
specifically with keeping his balance while walking in the 
dark.  According to Dr. Himel, the veteran related having 
problems with numbness and tingling in his toes and feet 
which develop when exposed to cold.  First his feet turn 
white and become numb, followed by redness and a burning, 
tingling sensation.  During the prior year and a half, the 
problem had worsened and the gait and balance problems 
developed.  Dr. Himel's letter included the following:

[M]y impression is chronic thermal neuropathy 
of the feet (frostbite) with Raynaud's 
phenomenon (less so of hands).  Superimposed 
peripheral neuropathy (generalized 
sensorimotor-probably diabetic) with sensory 
ataxia and foot-slapping gait.  

According to Dr. Broussard's evaluation in August 1994, the 
veteran had a past history of frostbite, was diabetic, and 
had a coronary artery bypass.  His symptoms were bilateral 
decubiti of the heels following coronary artery bypass.  
Peripheral non-invasive vascular lab studies showed aorto-
iliac disease; bilateral superficial femoral artery disease; 
bilateral abnormal wave forms; abnormal toe pressures 
bilaterally and abnormal bilateral hyperemic pressures.  The 
impression was aorto-iliac disease and bilateral superficial 
femoral artery stenosis.  The diagnosis was hypertension, 
peripheral arterial sclerotic vascular disease; peripheral 
neuropathy; diabetes mellitus and bilateral frostbite injury.  
Dr. Broussard noted that the decubiti appeared to be healing, 
but it would be a long term process. 

The medical evaluation prepared by Dr. Gulotta, Jr. noted 
that the frostbite directly contributed to the large heel 
decubiti that the veteran developed after the June 1994 
coronary bypass surgery and caused a prolonged hospital stay 
.  The diagnosis was coronary artery disease, hypertension, 
congestive heart failure and peripheral vascular disease.  
The prognosis for the peripheral vascular disease was 
"stable, fair."

Evidence in the claims file at the time of death includes 
copies of a letter written by the veteran and sent to his 
Congressman and Senators.  The veteran wrote that over the 
years he had problems with his feet especially during the 
winter.  He mentioned that after open heart surgery in June, 
he developed bilateral decubitus ulcers of his heels.  He was 
transferred from Oschner Hospital to Dauterive Hospital where 
he received debridement of his feet on a daily basis for 
eighteen days.  After discharge from the hospital, Home 
Health Care provided debridement for approximately one month.  
He described being examined by a VA physician in September 
1994 who recommended surgical debridement to be scheduled 
several days later.  This surgery was not performed.  
However, surgical debridement was subsequently scheduled for 
October 3, 1994, at a private hospital in Lafayette.  He 
claimed that due to the condition of his feet he needed 
assistance to walk.   

A rating in February 1995 for purposes of 38 U.S.C.A. § 5121 
and 5310 assigned a 30 percent evaluation for residuals of 
frozen feet effective from May 1994, the date of  Dr. Himel's 
report.  The appellant disagreed with the decision assigning 
a 30 percent evaluation claiming that an evaluation more than 
50 percent was appropriate.

The appellant and her daughter presented testimony on the 
issue of entitlement to an increased rating for frozen feet 
at a personal hearing at the RO in December 1995 as evidenced 
by a copy of the hearing transcript in the claims file.  The 
witnesses testified that the veteran had ulceration of the 
feet, constant discoloration and pain on walking.  Several 
months prior to his death, he needed assistance to walk and 
one month prior to his death, he was unable to get out of 
bed.  

Analysis

Upon the death of a beneficiary who is entitled to receive 
periodic monthly benefits, certain survivors, including the 
veteran's spouse, may be entitled to accrued benefits to 
which the veteran was entitled at death.  The accrued 
benefits that may be payable may be those owed to the 
beneficiary under existing ratings or decisions, or may be 
benefits that are due based on evidence in the file at the 
date of death.  The appropriate survivor may receive accrued 
benefits that are due and unpaid for a period not to exceed 
two years prior to the last date on which the beneficiary was 
entitled to receive benefits.  38 U.S.C.A. § 5121(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.1000(a) (1999).

In order for a surviving spouse to be entitled to accrued 
benefits the veteran must have had a benefits claim pending 
at the time of death or else be entitled to such benefits 
under an existing rating or decision.  See Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998).  At the time of the veteran's 
death in October 1994, he had a claim pending for an 
increased evaluation for residuals of frozen feet and claimed 
that all of his health problems stemmed from poor circulation 
from his frostbitten feet. 

Congress has provided that a veteran's surviving spouse may 
receive accrued benefits consisting of up to two years of the 
veteran's due but unpaid benefits.  38 U.S.C.A. § 5121 (West 
1991).  In order to receive these benefits the spouse must 
show that the veteran at the date of death had been entitled 
to periodic monetary benefits under existing ratings or 
decisions, or those based on evidence in the file at date of 
death.  As the veteran did not have a rating or decision 
entitling him to a rating greater than 10 percent disabling 
for residuals of frozen feet at the time of his death, it is 
the latter method of showing entitlement to which the 
appellant must avail herself in order to receive the benefits 
she seeks.  Therefore, the appellant must show by the 
evidence in the claims file at the date of the veteran's 
death that the veteran was entitled to a rating greater than 
10 percent for service connected residuals of frozen feet in 
order to receive accrued benefits for this disorder.  A 
rating decision in February 1995 granted a 30 percent 
evaluation.  The appellant, widow of the veteran, disagreed 
and sought an evaluation greater than 30 percent for purposes 
of accrued benefits.

The regulations provide that "evidence in the file at date 
of death" as used in paragraph (a) of 38 C.F.R. § 3.1000 
will be considered to have been met when there is on file at 
the date of the veteran's death:

Notwithstanding § 3.200(b) evidence, including 
uncertified statements, which is essentially 
complete and of such weight as to establish 
service connection or degree of disability for 
disease or injury when substantiated by other 
evidence in file at date of


death or when considered in connection with the 
identifying, verifying, or corroborative effect 
of the death certificate.

38 C.F.R. § 3.1000(4)(I) (1999)

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999). Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (1999).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim. It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1999).

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
last clinical manifestation and the effect the disability may 
have had on the earning capacity of the veteran.  38 C. F. R. 
§§ 4.1, 4.2, 4.41 (1999).  The history of residuals of frozen 
feet has been reviewed and the functional impairment which 
can be attributed to pain or weakness has been taken into 
account.

The RO assigned this rating under the provisions of Diagnostic 
Code 7122 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.104.  The rating schedule provides that a 30 percent 
evaluation is warranted for the residuals of bilateral frozen 
feet (immersion feet) with persistent moderate swelling, 
tenderness, redness, etc.  A 50 percent evaluation requires 
loss of toes, or parts of toes, and persistent severe 
symptoms.  The note to Diagnostic Code 7122 states that with 
extensive losses, higher ratings may be found warranted by 
reference to amputation ratings for toes and combinations of 
toes.  In the most severe cases, ratings for amputation or 
loss of use of one or both feet should be considered.  There 
is no requirement of loss of toes or parts for the persistent 
moderate or mild under this diagnostic code.  38 C.F.R. 
Diagnostic Code 7122.  

Based on the evidence of record at the time of the veteran's 
death, the Board concludes that no more than a 30 percent 
disability evaluation, which corresponds to residuals of 
frozen feet associated with persistent moderate 
symptomatology, is warranted for the veteran's bilateral 
residuals of frozen feet.  Prior to receipt of the veteran's 
claim in August 1994, the medical evidence of record was a 
report of a VA medical examination in July 1975 and a private 
medical doctor's statement dated in May 1975.  Based on 
review of these records, the RO had confirmed a 10 percent 
disability evaluation.  

The medical evidence of record at the time of the veteran's 
death does not demonstrate that the veteran's service-
connected residuals of frozen feet more nearly approximate a 
severe level of impairment.  The evidence shows that prior to 
the open heart surgery in June 1994, Dr. Himel's impression 
was chronic thermal neuropathy of the feet due to frostbite.  
After the June 1994 surgery, the veteran developed decubitus 
ulcers of the heels and according to Dr. Gulotta, Jr., the 
frostbite contributed to the development of the decubitus 
ulcers.  However, Dr. Broussard noted that the decubitus 
ulcers were healing.  The record does not show loss of toes, 
or parts of toes, and persistent severe symptoms.  

The Board is of the opinion that the veteran's residuals of 
frozen feet as shown by the evidence of record at the time of 
the veteran's death is consistent with the 30 percent level 
of impairment under Diagnostic Code 7122.  38 C.F.R. Part 4, 
§ 4.7, Diagnostic Code 7122 (1994).  There is no equipoise 
between the positive and negative evidence in this case, 
therefore no reasonable doubt issue is raised.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).  


ORDER

Entitlement to a disability rating in excess of 30 percent 
for residuals of frozen feet, for accrued benefits purposes, 
is denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

